Citation Nr: 1827616	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO. 14-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2012 rating decision by the Houston, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in March 2016. A transcript of that hearing is associated with the file.

This matter was previously before the Board in September 2016 and remanded for additional development. Following the Board's remand, the RO issued a rating decision in November 2017 granting service connection for posttraumatic stress disorder and major depressive disorder, recurrent, moderate (claimed as major depressive disorder) and a total disability based upon individual unemployability (TDIU). Thus, representing a full grant of benefits sought. Therefore the remaining issue on appeal has been revised, as reflected on the title page above, as the other issues are no longer before the Board.


FINDING OF FACT

The probative evidence of record is against a finding that the Veteran's hypertension was caused by or had its onset in service, or was caused or aggravated by service.


CONCLUSION OF LAW

The requirements for service connection for hypertension have not been met. 38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability. Romanowsky v. Shinseki, 26 Vet.App. 289 (2013). For chronic diseases listed in 38 C.F.R. § 3.309(a), service connection may also be established by showing continuity of symptoms. 38 C.F.R. § 3.303(b); 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disease (such as hypertension) to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mmHg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mmHg or greater with a diastolic blood pressure of less than 90 mmHg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that his hypertension began during service. 

Turning to the evidence of record, in December 1968, the Veteran was given an examination when he entered service. The Veteran's blood pressure during that examination was 126/74. The Veteran also completed a report of medical history form, where he answered "no" to the question whether he had had a history of high or low blood pressure. In March 1969, the Veteran was given an Airborne Division prequalification examination. The Veteran's blood pressure during that examination was 126/74. The Veteran also completed a report of medical history form, where he again answered "no" to the question whether he had had a history of high or low blood pressure. The last recorded blood pressure in the Veteran's service treatment records (STRs) is in his separation examination report from December 1970. The Veteran's blood pressure during that examination was 118/82. The Veteran also completed a report of medical history form, where he again answered "no" to the question whether he had had a history of high or low blood pressure. 

The Veteran's claim file does not contain any medical records until 2005. None of which involve the treatment for hypertension (VA notified the Veteran in May 2017 that additional records could not be located and were therefore unavailable; the Veteran did not respond to VA's request for additional information).

However as a reference, the Veteran was admitted to Memorial Hermann Southeast Hospital in May 2005 for acute renal failure. During the Veteran's admission a sampling of his medical records reveal that that his blood pressure on admission was 103/44 and eight days later the Veteran's blood pressure was 124/64. 

In March 22, 2016 the Veteran testified at a Board hearing, that he was under a doctor's care and taking medication for hypertension during service. The Veteran stated that since service he has continued to be under a doctor's care for his hypertension and that he currently takes two medications for his hypertension.

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination in October 2017. During that examination, the examiner reported that the Veteran was diagnosed with and started taking medication for hypertension in 1999. The examiner opined that the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness. The rationale used was that the Veteran had no issues related to the claimed condition prior to military service. Onset of the condition was during service, documented in the service medical records. There is evidence of current, chronic and continuous treatment and care. A nexus has been established.

The RO then obtained a VA medical opinion in December 2017. Following a review of the record, the examiner referenced medical literature to define hypertension as systolic blood pressure greater than 140 mmHg or diastolic blood pressure greater than 90 mmHg on consecutive blood pressure readings and confirmed within 2 months and/or one week if stage 2 hypertension. The examiner then reviewed the Veteran's entrance and separation examinations in his STRs to include his report of medical history, to which the examiner did not find any evidence of subjective or objective evidence of hypertension. Thus, the examiner opined it is less likely than not that the Veteran's claimed hypertension was related to his military service. The examiner also reviewed the record and found that there was no documentation or complaint of hypertension until 1999, per the October 2017 VA examination, which is 29 years after the Veteran left service. Therefore, the examiner further opined: 

... it is less likely than not that the Veteran's hypertension first manifested in service or is otherwise etiologically related to his period of service because of a lack of subjective complaints and/or objective medically-based, clinical evidence and/or related to chronicity and continuity of systolic elevation greater than 140 and/or diastolic reading above 90 while in active service and/or over the presumptive period following separation.

Therefore, the Board finds that after a comprehensive review of the evidence, that service connection for hypertension is not warranted. The Veteran's service treatment records do not reflect a period where there any complaints or treatment for high blood pressure at any time during service. The Veteran's blood pressure was below the 140/90 limit as clinically defined as hypertension as documented during all of the Veteran's examinations during his service. The Veteran was also not clinically diagnosed with hypertension until 1999, as per the October 2017 VA examination; a period of 29 years following military service. Despite the RO's attempt to obtain medical records on behalf of the Veteran, those records were determined to be unavailable. 

The Board acknowledges that the October 2017 VA medical opinion is favorable to the Veteran's claim. However, the Board was unable to locate any references made by the examiner in the opinion pertaining to the Veteran's STRs documenting the onset of his hypertension occurring during service. In contrast, the December 2017 VA medical opinion provided an opinion with references to medical literature and specific cites to the Veteran's medical records to support the opinion that it is less likely than not that the Veteran's hypertension was caused or medically related to his service.

The Board acknowledges the Veteran's testimony that he was treated during service for hypertension. However, the evidence does not support the Veteran's contention. Lay persons are competent to provide opinions on some medical issues. Kahana v. Shinseki, 24 Vet. App. 428 (2011). However, the disability at issue in this case falls outside the realm of common knowledge of a lay person. Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the preponderance of the evidence demonstrates that the Veteran is not entitled to service connection for hypertension. 38 U.S.C § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Thus, the benefit of the doubt doctrine is not for application.



ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


